DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Allowable Subject Matter
Claims 20-39 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art of record disclose online meeting systems involving three or more wireless users, including exchanging video and audio data.  However, prior art of record does not disclose or suggest fill an available central display canvas with a first user’s media content and adding a third user’s media content to a side of the first user’s media content without affecting an aspect ratio of the first user’s media content and the third user’s media content.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675.  The examiner can normally be reached on Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT C SUN/Primary Examiner, Art Unit 2181